DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Status
The amendments and arguments filed on 7/21/22 are acknowledged.  Claims 2-6, 12-15, 17, 19, 26, 31-33, 35-38, and 40-41 are cancelled.  Claims 10 and 18 are amended. Claims 1, 7-11, 16, 18, 20-25, 27-30, 34, and 39 are pending. Claims 1, 7-11, 16, 18, 20-25, 27-30, 34, and 39 are currently under consideration for patentability under 37 CFR 1.104.

Claim Rejections Withdrawn
The rejection of claims 36-38 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of eliciting an immune response in a patient comprising administering SEQ ID NO: 1-10, or the peptides from Table 4, 6 and 7 of WO 2017/207814, does not reasonably provide enablement for a method of treating or preventing cancer in any subject with any of the encompassed polypeptides, is rendered moot by cancellation of the claims. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Doreen Hogle on 8/8/22.
The application has been amended as follows: 
In the claims:
Claims 16 and 39 are amended to read as follows:
16. A method of eliciting in a patient with cancer or in an individual prior to any symptoms of cancer, comprising administering to the patient or the individual at least one selected from the group consisting of:
 a) a cocktail of polypeptides comprising at least first and second different polypeptides wherein the first polypeptide consists of the sequence of 
SEQ ID NO: 1; 
and wherein the second polypeptide comprises a sequence selected from the group consisting of: 
i) SEQ ID NOS: 2 to 10; and 
ii) a fragment of i) comprising at least eight amino acids; 
wherein the second polypeptide is less than or equal to 50 amino acids in length; and 
b) a pharmaceutical composition comprising a cocktail of polypeptides of part a) and a pharmaceutically acceptable adjuvant, diluent or excipient.
39. A method of eliciting in a patient with cancer or in an individual prior to any symptoms of cancer, comprising administering to the patient or the individual at least one selected from the group consisting of:
i) a cocktail of: a polypeptide consisting of the sequence of SEQ ID NO: 1, a polypeptide comprising the sequence of SEQ ID NO: 7 or a fragment thereof comprising at least eight amino acids; and a polypeptide comprising the sequence of SEO ID NO: 9 or a fragment thereof comprising at least eight amino acids;
ii) a cocktail of: a polypeptide comprising the sequence of SEQ ID NO: 1 or a fragment thereof comprising at least eight amino acids, a polypeptide consisting of the sequence of SEQ ID NO: 7; and a polypeptide comprising the sequence of SEQ ID NO: 9 or a fragment thereof comprising at least eight amino acids; and
iii) a cocktail of: a polypeptide comprising the sequence of SEQ ID NO: 1 or a fragment thereof comprising at least eight amino acids; a polypeptide comprising the sequence of SEQ ID NO: 7 or a fragment thereof comprising at least eight amino acids; and a polypeptide consisting of the sequence of SEQ ID NO: 9,
wherein each polypeptide is less than or equal to 50 amino acids in length. 
Conclusion
Claims 1, 7-11, 16, 18, 20-25, 27-30, 34, and 39 are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREA MCCOLLUM whose telephone number is (571)272-4002. The examiner can normally be reached 9:00 AM to 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VANESSA FORD can be reached on (571)272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREA K MCCOLLUM/               Examiner, Art Unit 1646                                                                                                                                                                                         	8/8/22

/BRIAN GANGLE/               Primary Examiner, Art Unit 1645